                          THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

JOHN EUGINE RANDOL                                                                  PLAINTIFF

v.                                 Case No. 4:19-cv-00597-KGB

BRIGGS, Major, Pulaski County Jail, et al.                                       DEFENDANTS

                                              ORDER

         Before the Court is the Recommended Disposition submitted by United States Magistrate

Judge J. Thomas Ray (Dkt. No. 8). In his Recommended Disposition, Judge Ray recommends that

plaintiff John Eugine Randol’s complaint be dismissed without prejudice for lack of prosecution.

No objections have been filed to the Recommended Disposition, and the deadline for filing

objections has since passed. After careful consideration of the Recommended Disposition, the

Court finds no reason to alter or reject Judge Ray’s recommendations.

         Accordingly, the Court adopts the Recommended Disposition in its entirety as this Court’s

findings of fact and conclusions of law (Dkt. No. 8). The Court dismisses without prejudice Mr.

Randol’s complaint. The Court also certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma

pauperis appeal from the Order and Judgment entered in this case would not be taken in good

faith.

         It is so ordered this 27th day of January, 2020.


                                                       _________________________________
                                                       Kristine G. Baker
                                                       United States District Judge
